           Case 6:21-cv-01214-DDC Document 5 Filed 09/10/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


D.R.,1

         Plaintiff,
                                                                    Case No. 21-1214-DDC
v.

KILOLO KIJAKAZI, Acting Commissioner
of the Social Security Administration,

         Defendant.


                                   MEMORANDUM AND ORDER

         Before the court is plaintiff’s Application For Leave to File Action Without Payment of

Fees, Costs, or Security (Doc. 4), docketed September 3, 2021. Plaintiff’s Complaint asks the

court to review an unfavorable decision from the Acting Commissioner of the Social Security

Administration about plaintiff’s “applications for a Period of Disability, Disability Insurance

Benefits, and Supplemental Security Income.” Doc. 1 at 1 (Compl. ¶ 4). Plaintiff’s filing

includes an Affidavit of Financial Status supporting plaintiff’s request. Doc. 4 at 2–7.

         Title 28 U.S.C. § 1915(a)(1) authorizes the court to permit plaintiff to commence an

action without prepayment of fees—i.e., to proceed in forma pauperis (IFP)—if certain

conditions are satisfied. Although the statute speaks of incarcerated individuals, it “applies to all

persons applying for IFP status, and not just to prisoners.” Lister v. Dep’t of Treasury, 408 F.3d

1309, 1312 (10th Cir. 2005) (citations omitted).

         Section 1915(a)(1) requires that plaintiff demonstrate an inability to afford the costs of


1
        The court makes all of its “Memorandum and Order[s]” available online. Therefore, as part of
the court’s efforts to preserve the privacy interests of Social Security claimants, it has decided to caption
these opinions using only plaintiff’s initials.
            Case 6:21-cv-01214-DDC Document 5 Filed 09/10/21 Page 2 of 2




litigation. 28 U.S.C. § 1915(a)(1). The court has “wide discretion” to grant motions to proceed

IFP. United States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006) (internal quotation

marks and citation omitted). But, the court may not rule such requests arbitrarily or erroneously.

Id. Thus, “to succeed on a motion to proceed IFP,” a movant simply “must show a financial

inability to pay the required filing fees, as well as the existence of a reasoned, nonfrivolous

argument . . . in support of the issues raised in the action.” Lister, 408 F.3d at 1312 (citation

omitted).

        Exercising its discretion, the court finds that plaintiff has made this requisite showing.

The motion asserts that plaintiff is “without means to pay the fees, costs or security to file an

action . . . .” Doc. 4 at 1. And, the affidavit attached to the motion testifies that plaintiff is

unemployed and has no financial assets. Doc. 4 at 3–6. Last, plaintiff’s Complaint alleges “a

reasoned, nonfrivolous argument . . . in support of the issues raised in the action.” Lister, 408

F.3d at 1312 (citation omitted). So, plaintiff has “show[n] a financial inability to pay the

required filing fees” for facially legitimate allegations. Id.

        IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Application For

Leave to File Action Without Payment of Fees, Costs, or Security (Doc. 4) is granted. The Clerk

is directed to prepare a summons on plaintiff’s behalf under Fed. R. Civ. P. 4. In addition, the

Clerk shall issue the summons to the United States Marshal or Deputy Marshal, who the court

appoints to effect service under Fed. R. Civ. P. 4(c)(3).

        IT IS SO ORDERED.

        Dated this 10th day of September, 2021, at Kansas City, Kansas.

                                                        s/ Daniel D. Crabtree
                                                        Daniel D. Crabtree
                                                        United States District Judge



                                                   2
